Wheeler, J.
There manifestly was no error in dismissing the case, for the obvious reason that it does not appear by the petition, that any error was committed by the Justice or any wrong done the defendant. It is not alleged that the note remained due, in whole or in part, at the time of the bringing of the suit. It did not necessarily follow that, because the plaintiff in the suit before the Justice held the note of the defendant, the latter was indebted to him, or that he was entitled *180to recover upon it, though the consideration or validity of the note were not impeached. It appears by the return to the certiorari, that there was a jury trial of the case before the Justice. The defendant may have proved a set-off or payment. The want of a sufficient consideration, or of legal validity for any other cause, are not the only defences which may be made to a promissory note. The judgment is affirmed.
Judgment affirmed.